Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2020 has been entered.
 
Status of the Claims
Claims 1 and 10 have been amended. Claims 2 and 6 have been canceled. Claims 1, 3-5, and 7-10 are pending.

Response to Arguments
Applicant's arguments filed 08/26/2020 regarding the 35 U.S.C. 101 rejection has been fully considered but they are not persuasive. 
Applicant argues that the claims limits the abstract idea to a particular practical application, and that the invention provides an improvement over conventional devices and methods by “allocat[ing] a delivery cost to each of the consignors based on the total delivery cost, a cargo quantity of each of the limiting the abstract idea into a practical application is not a consideration under Step 2A, Prong 2. Instead, evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. Examiner disagrees that the invention provides an improvement over conventional device. For example, the specification nor claims indicate an unconventional arrangement of the computer components, and show no indication of the computer running faster, increased bandwidth, etc. At best, “allocating the delivery cost in a manner that is more fair to the consignors who deliver the cargo by taking into account changed conditions” states an improvement in the judicial exception itself, not an improvement in computers or technology. It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. In the instant application, allocating delivery cost in a manner that is more fair to consigners in unrelated to an improvement in 
Applicant’s arguments, see pg. 8, filed 08/26/2020, with respect to the 35 U.S.C. 103 rejection has been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-5 and 7-10 have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1, 3-5, and 7-9 recite an apparatus (i.e. machine) and claim 10 recites a method (i.e. process). Therefore claims 1, 3-5, and 7-10 fall within one of the four statutory categories of invention. 
Independent claims 1 and 10 recites the limitations of generating a joint delivery plan; acquiring order information of each of the consignors and consignor information on each of the consignors; setting a plurality of constraint conditions for each of the consignors by changing constraint conditions of each of the consignors; generating the joint delivery plan for each of the constraint conditions of each of the consignors, using the order information, the consignor information, and the plurality of constraint conditions of each of the consignors; calculating a contribution degree of the consignor 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a joint delivery planning apparatus, memory, and processor. The joint delivery planning apparatus amounts to generally linking the judicial exception to a particular field of use or technological environment. The memory and processor amount to “apply it” (or an equivalent) 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to generally linking the judicial exception to a particular field of use or technological environment, and “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 3-5 and 7-9 recite limitations and additional elements that are further directed to the abstract idea. Therefore, claims 3-5 and 7-9 are also rejected under 35 U.S.C. 101. 

Reasons for No Art
wherein the constraint conditions are constituted by a plurality of constraint condition items including a possibility of delivery date/time change of each consignor, a number of berths, and a number of times of delivery when traffic congestion occurs, the processor is programmed to set a priority for each of the constraint condition items, and the processor is programmed to output the constraint condition of the consignor by arranging the constraint condition items according to the priority. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628